Citation Nr: 0204088	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  99-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for the residuals of 
heat exhaustion.

(The issues of entitlement to service connection for 
hypertension, entitlement to service connection for migraine 
headaches and entitlement to service connection for a 
psychiatric disorder other than anxiety neurosis with 
depression will be the subjects of a later decision.)  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
March 1978.  The veteran also had service in the Army 
National Guard in a capacity that has not been verified.  The 
veteran's service with the National Guard apparently included 
time in 1975 and from 1978 to 1998.  

This appeal arose from a January 1999 rating action entered 
by the Montgomery, Alabama Department of Veterans Affairs 
(VA) regional office (RO).  It was perfected for appeal in 
March 1999.  Thereafter, the matter was referred to the Board 
of Veterans' Appeals (Board) in Washington, DC.  In a 
September 2000 decision, the Board denied the veteran's 
appeal.  This decision was appealed to the Court of Appeals 
for Veterans Claims (Court).  In May 2001, the Court vacated 
the Board's decision, and ordered it re-adjudicated.  The 
matter was then returned to the Board, and the veteran was 
given an opportunity to submit additional evidence and 
argument.  In March 2002, the veteran's attorney submitted a 
number of medical records for the Board to consider in 
connection with the veteran's claims.  The case was then 
forwarded to the undersigned for her review.  

In addition to the foregoing, the Board notes that the 
veteran has submitted statements to the RO in June 1998, 
wherein he expressed his desire to establish service 
connection for a respiratory disorder and to reopen his claim 
for service connection for diabetes.  It does not appear, 
however, that any action has been taken on these claims.  
Since they have not been developed on appeal and are not 
inextricably intertwined with the issues on appeal, they are 
not properly before the Board at this time.  Therefore, they 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  There is no medical evidence showing that the veteran 
currently has hearing loss or any residuals of heat 
exhaustion.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The residuals of heat exhaustion were not incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law, and it essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45620, 45630-32 (August 29, 2001) 
to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Regarding the issues addressed herein, the Board finds that 
VA has already met all notice and duty to assist obligations 
to the veteran that this new law sets forth.  In the March 
1999 statement of the case, the veteran was notified of the 
law and regulations governing entitlement to the benefit he 
seeks.  Likewise, this document and the Board's September 
2000 decision informed the veteran of the evidence considered 
in connection with his claim, and the evidence which would 
substantiate service connection claims.  Through his 
attorney, the veteran submitted additional medical records 
following the remand of the Board's decision from the Court, 
and although it does not appear that a complete set of the 
veteran's service medical records have been associated with 
the claims file, and the veteran has not been examined in 
connection with his claim, the particular facts regarding 
these claims renders unnecessary the obtaining of such an 
examination or of any further service medical records.  [As 
will be explained below, it is not shown that the veteran 
even has the disabilities addressed in this decision.]  Under 
these circumstances, it may be concluded that the notice 
obligations of VA and its duty to assist have been satisfied 
in this case, and that the Board may proceed to address the 
merits of the veteran's claims.  

A review of the record shows that while the veteran has been 
essentially informed of the evidence needed to substantiate 
claims for service connection, he has not made clear why he 
believes he is entitled to the benefits addressed in this 
decision.  An examination of the sequence of events shows 
that, in June 1998, the veteran was separated from the Army 
National Guard after it had been determined he was no longer 
medically qualified for such service.  Two days after his 
separation from the National Guard became effective, the 
veteran submitted the claim for VA benefits that has become 
the subject of this appeal.  Since he has not made specific 
contentions regarding his claims, the implication is that the 
veteran is of the belief that because he is no longer 
medically qualified for military service, he is entitled to 
VA benefits based on the disabilities that have rendered him 
unqualified.  Among these, he apparently includes hearing 
loss and heat exhaustion.

This is obviously not a basis for an award of service 
connected disability benefits.  Applicable criteria provide 
that service connection may be granted for disability 
resulting from disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  In addition, service 
connection may also be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred in or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991).  For the veteran to 
prevail on any of his claims, the evidence must satisfy one 
of these criteria.  

Turning to the specific disabilities at issue, the Board 
observes that as to hearing loss, no medical record from any 
period of service or from any private treatment reflects the 
presence of this disability.  It simply has not been 
diagnosed.  Moreover, when the veteran was examined in 
February 1998, in connection with his separation from the 
National Guard, the veteran's auditory thresholds in the 
frequencies of 500, 1000, 2000, 3000 and 4000 were less than 
40 decibels in both ears, and in only one frequency (1000) in 
one ear (left) was the auditory threshold greater than 25 
decibels.  This is not hearing loss for VA purposes.  VA 
regulations provided that impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  Thus, with normal hearing when released 
from the National Guard, even if there was an instance in 
service when hearing loss was shown, that would obviously 
only have been an acute and transitory occasion.  

One of the basic tenets of a claim for service connection is 
competent evidence of the claimed disability.  A condition 
such as hearing loss would have to be shown by medical 
diagnosis.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  Here, the veteran has not identified any source from 
which records could be obtained showing a diagnosis of 
hearing loss, and as set forth above, when he was examined in 
connection with the determination for National Guard 
qualification, there was no hearing loss shown.  Although the 
veteran at one time asserted that he had hearing loss, his 
assertion does not constitute competent medical evidence, 
inasmuch as he is a lay individual without medical training 
or expertise.  See Jones v. Brown, 7 Vet.App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet.App. 292, 294-5 (1991).  
Simply stated, the information and evidence of record in this 
case fails to show that the veteran has the disability 
(hearing loss) for which service connection is sought.  In 
the absence of medical evidence reflecting the current 
presence of the claimed disability, the appeal in this regard 
is denied.  

A similar analysis is appropriate in connection with the 
veteran's claim concerning the residuals of heat exhaustion.  
In this regard, however, statements from those with whom the 
veteran apparently served, and a notation on the February 
1998 examination report regarding the veteran's fitness for 
continued service in the National Guard, provide some 
evidence that the veteran actually experienced an episode of 
heat exhaustion while training with the Guard in June 1997.  
Likewise, a DA Form 2173 (Statement of Medical Examination 
and Duty Status) signed in September 1999 by a unit 
commander, (presumably the veteran's prior unit in the Guard) 
reflects that the veteran sustained an injury described as 
"Dehydration" in June 1997.  [It was not made clear on this 
form, the type of duty the veteran was performing at the time 
of this injury, and the form also contains a curious entry 
indicating that the veteran was under the influence of drugs 
or alcohol (it was not made clear which).]  

These facts not withstanding, there is no medical evidence 
suggesting in any way that the veteran incurred any residual 
disability as a consequence of this heat injury/dehydration.  
(The February 1998 National Guard examination report 
mentioned above included only a notation reflecting that the 
veteran had a history of heat exhaustion.  The statements the 
veteran submitted were from lay persons not competent to 
diagnose any disability, let alone describe its etiology.)  
More importantly, the veteran has not identified any person 
or location from which medical evidence could be obtained 
that would show the presence of any disability considered to 
be the residual of heat exhaustion.  This being so, the claim 
for service connection for the residuals of heat exhaustion 
also must be denied.  


ORDER

Service connection for hearing loss is denied.  

Service connection for the residuals of heat exhaustion is 
denied.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

